Case 2:18-cv-13443-BAF-DRG ECF No. 92, PageID.2191 Filed 03/10/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

OAKLAND TACTICAL SUPPLY,                    )
LLC, JASON RAINES, MATTHEW                  )
REMENAR, SCOTT FRESH, RONALD                )
PENROD, AND EDWARD GEORGE                   )
DIMITROFF,                                  )
                                            )
                   Plaintiffs,              ) Case No. 18-cv-13443-BAF-DRG
                                            )
      v.
                                            )
HOWELL TOWNSHIP, a Michigan                 )
general law township,                       )
                                            )
                   Defendant.               )
                                 NOTICE OF APPEAL

      Notice is hereby given that Plaintiffs Oakland Tactical Supply, LLC, Jason

Raines, Matthew Remenar, Scott Fresh, Ronald Penrod, and Edward George

Dimitroff hereby appeal to the United States Court of Appeals for the Sixth Circuit

from the Judgment for Defendant against Plaintiffs, dated September 10, 2020, Doc.

85, and from the Opinion and Order denying Plaintiffs’ Motion for Reconsideration,

dated February 9, 2021, Doc. 91.

Dated: March 10, 2021                    Respectfully submitted,

                                        By: /s/ Roger L. Myers
                                        Roger L. Myers (P49186)
                                        MYERS & MYERS, PLLC
                                        915 N. Michigan Avenue, Suite 200
                                        Howell, MI 48843
                                        (517) 540-1700
                                        rmyers@myers2law.com
                                        1
Case 2:18-cv-13443-BAF-DRG ECF No. 92, PageID.2192 Filed 03/10/21 Page 2 of 3




                                     /s/ Martha A. Dean
                                     Martha A. Dean, Esq. (Admitted
                                     12/6/18)
                                     LAW OFFICES OF MARTHA A.
                                     DEAN, LLC
                                     144 Reverknolls
                                     Avon, CT 06001
                                     860-676-0033
                                     mdean@mdeanlaw.com

                                     Attorneys for Plaintiffs




                                      2
Case 2:18-cv-13443-BAF-DRG ECF No. 92, PageID.2193 Filed 03/10/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 10, 2021, I electronically filed the foregoing

Notice of Appeal with the Clerk of the Court using the ECF system.

                                                    By: /s/ Roger L. Myers




                                         3
